Citation Nr: 9901628	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include glaucoma.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1995.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).

Regarding the issue of whether a timely substantive appeal 
was received concerning entitlement to increased ratings for 
service-connected left knee, left ankle, and skin disorders 
and hypertension, the record shows that in March 1996 the RO 
granted service connection for a left knee disability, rated 
as 10 percent disabling, a skin disorder, a left ankle 
disability and hypertension, each rated as noncompensable.  
The veteran was notified of that decision in April 1996.  
Following the receipt of a notice of disagreement, a 
statement of the case was furnished to the veteran in July 
1996.  

Received in May 1997 was the veterans substantive appeal (VA 
Form 9).  At that time he referenced an increased rating for 
his left knee disability.  He also referenced service 
connection for hypertension, and skin and left ankle 
disorders.  The Board construes these references as meaning 
the increased ratings for these disabilities.  A notation on 
this document by the RO indicates that the appeal regarding 
these issues was not timely filed.  However, neither the 
veteran nor the appellant was notified of this determination 
or of the veterans appellate rights. Accordingly, it is 
requested that the appellant be notified of the RO decision 
concerning timeliness of the receipt of the veterans 
substantive appeal regarding the issues of increased ratings 
for service-connected left knee, left ankle, and skin 
disorders and hypertension, and her appellate rights.


REMAND

The veteran contends that he incurred glaucoma in military 
service or as a result of a service-connected disorder.  The 
Court has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  A 
dilated fundus examination conducted in September 1995, found 
the corneas clear, lens clear, and iris normal.  A Goldmann 
visual field examination conducted in October 1995 revealed 
both eyes were normal.  The veteran was afforded a VA 
hypertension examination in February 1996, which found 
glaucoma, based on clinical findings.  In April 1996, a VA 
ophthalmology examination found glaucoma suspect by cup-to-
disc ratio, more so in the right eye than the left eye.  
There were no signs of visual field changes.  The examiner 
concluded that there was a possibility that the optic nerve 
appearance could be related to the brain surgeries and 
increased intracranial pressure.  A VA outpatient clinical 
record dated in April 1996 found an increase in the cup-to-
disc ratio, both eyes, which may be glaucomatous.  
However, the examiner noted that the optic nerve did not 
appear pale overall, as expected with optic nerve atrophy, 
secondary to the tumor.  A history of blood loss and 
hypoperfusion was given.  

A VA outpatient treatment record dated in May 1996 noted good 
intraocular pressure, but that both eyes were glaucoma 
suspect.  The diagnoses also included questionable glaucoma 
versus ischemia, secondary to hypoperfusion.  It was further 
stated that the veteran needed additional visual field 
testing, as the veteran had been previously afforded a 
Goldmann visual fields with only 2 isopters as part of the 
previous examination.  It was noted that a special eye 
examination to conduct these tests was scheduled for June 
1996.  However, these records are not in the claims file.  

When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet.App. 363, 370 (1992).  This is especially true of those 
records within the VAs possession.  Moreover, based on the 
medical findings discussed above, the Board concludes that an 
additional VA examination and further medical opinion would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim for entitlement to 
service connection for an eye disorder, to include glaucoma, 
can be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1996, 
not already so obtained, should be 
obtained and associated with the claims 
file.  The RO should also inform the 
appellant that she may present additional 
evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Gainesville, Florida to 
furnish copies of any additional medical 
records covering the period from June 
1996 to the present, to include the 
examination which was scheduled for June 
25, 1996.

3.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the nature and extent of any eye 
disorder, to include glaucoma.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include all 
necessary visual field tests.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  

The examiner should be requested to 
provide an opinion as to the etiology of 
any eye disorder found, to include 
glaucoma.  The examiner should also be 
requested to provide an opinion as to 
whether any eye disorder found is 
aggravated by the veterans 
service-connected disorders.  Allen v. 
Brown, 7 Vet.App. 4399 (1995). 

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and the veterans 
representative.  After the appellant and 
the veterans representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
